Per Curiam:
The claimant’s failure to give notice of injury was excused solely on the ground that “ inasmuch as claimant received immediate medical aid and attention, and inasmuch as claimant could not have received better treatment even though the employer had actual knowledge of the injury, the employer was not prejudiced.” A notice of injury advises an employer of the “ time, place, nature and cause of the injury ” claimed to have been inflicted. (Workmen’s Compensation Law, § 18.) It enables the employer to make timely
*825investigation of the facts. Such an investigation might show that there was in fact no accident, or that the accident claimed did not arise out of or in the course of the employment. It might thus enable the employer successfully to defend against the claim. If, through a failure to serve the notice, an opportunity to make an adequate investigation is lost to the employer, the employer might be seriously prejudiced. That this employer has not thus been prejudiced has not been found by the Industrial Board. Lack of notice, therefore, has not properly been excused. The award should be reversed and the claim remitted, with costs against the State Industrial Board to abide the event. All concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.